Citation Nr: 0616895	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-08 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether there was clear and unmistakable error in a June 
1948 rating decision which severed service connection for 
mitral insufficiency with a history of rheumatic fever.

2. Entitlement to service connection for the cause of the 
veteran's death.

3. Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1942 to July 1943. The appellant is the deceased 
veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for the 
veteran's cause of death and denied dependents' educational 
assistance. A November 2005 rating decision denied the 
appellant's claim for clear and unmistakable error (CUE). 

The case was brought before the Board in February 2004 and 
May 2005, at which times the claims were remanded to allow 
the Agency of Original Jurisdiction (AOJ) to further assist 
the veteran in the development of her claims. The requested 
development having been partially completed, the case is once 
again before the Board for appellate consideration of the 
issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

Regrettably, despite the lengthy procedural history, these 
claims must once again be remanded. 

This appeal stems from a claim for service connection for the 
cause of the veteran's death. The death certificate reflects 
the veteran died in April 1996 from a sudden cardiac attack, 
secondary to long-standing arteriosclerotic heart disease. 

The appellant concedes that the veteran entered service with 
a pre-existing history of rheumatic fever, which ultimately 
lead to his July 1943 discharge. She argues, however, that 
the veteran's military service aggravated his condition. 

The veteran, during his lifetime, was service connected for 
mitral valve insufficiency with history of rheumatic fever in 
February 1947. A June 1948 rating decision, however, severed 
service connection on a finding that the initial grant was 
erroneous. The case was remanded in May 2005, in part, due to 
a finding that the appellant raised an issue of whether there 
was CUE in the June 1948 rating decision. The Board concluded 
that the CUE issue was "inextricably intertwined" with the 
issue certified for appeal and therefore it needed to be 
fully decided prior to this adjudication. See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

A November 2005 rating decision denied the appellant's CUE 
claim. She filed a timely notice of disagreement (NOD) 
shortly thereafter in November 2005, specifically referencing 
the November 2005 rating decision. Although the RO 
subsequently issued a supplemental statement of the case 
(SSOC) in regard to the claims of service connection for the 
cause of the veteran's death and for entitlement to 
dependents' educational assistance, no statement of the case 
(SOC) regarding her CUE claim was provided. 

Accordingly, the claim must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on the 
issue of whether there was CUE in a June 1948 rating decision 
severing service connection for mitral insufficiency with a 
history of rheumatic fever.  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, that 
specific issue will be returned to the Board after issuance 
of the SOC only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, these claims are remanded for the following:

1. Provide the appellant and her 
representative a statement of the case as 
to the issue of whether there was clear 
and unmistakable error in a June 1948 
rating decision which severed service 
connection for mitral insufficiency with 
a history of rheumatic fever. The 
appellant should be informed that she 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this specific issue to the 
Board. See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b). If a timely substantive 
appeal is not filed, this issue should 
not be certified to the Board. If so, 
subject to current appellate procedures, 
this issue should be returned to the 
Board for further appellate 
consideration, if appropriate.

2. After the above is fully completed, if 
any benefit sought on appeal remains 
adverse to the appellant, she and her 
representative should be furnished with a 
Supplemental Statement of the Case, and 
be given the appropriate period of time 
within which to respond. The case should 
then be returned to the Board for further 
review, if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of 
these claims. The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). No 
action is required of the veteran until further notice is 
obtained.  

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


